Eustis, J.,

delivered the opinion of the court.
This is an appeal from an order of the District Court dissolving an injunction. The plaintiff being threatened with eviction of property purchased from the defendant, attempts to withhold the payment of the price on that ground. The defendant having offered James Pürdon as his security for damages resulting from the eviction, the judge dissolved the injunction which he had granted against the proceedings of the defendant for the recovery of the price. The only question before us is the sufficiency of this security. The plaintiff contends that he is entitled to have real security, that personal security is insufficient. In this case the plaintiff would have a right to suspend the payment of the price, unless the defendant' prefer to give him security. Louisiana Code, 2535.
*479Whenever a person is bound by a judgment to give security, he must offer a person able to contract, of property sufficient to answer for the amount of the obligation, and whose domicil is within the jurisdiction of the court where it is to be given. As no objection is made to the surety on either of these grounds, and as we consider the plaintiff is not entitled to demand real security, the judgment of the District Court is affirmed, with costs.